Citation Nr: 9927022	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-42 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an assignment of a higher disability 
evaluation for chronic inflammatory demyelinating 
polyradiculopathy of the right upper extremity, currently 
evaluated as 20 percent disabling.

2.  Entitlement to assignment of a higher disability 
evaluation for chronic inflammatory demyelinating 
polyradiculopathy of the left upper extremity (minor) as 
secondary to the service connected chronic inflammatory 
demyelinating polyradiculopathy of the right upper extremity, 
currently evaluated as 0 percent (noncompensable) disabling.

3.  Entitlement to assignment of a higher disability 
evaluation for chronic inflammatory demyelinating 
polyradiculopathy of the right lower extremity as secondary 
to the service connected chronic inflammatory demyelinating 
polyradiculopathy of the right upper extremity, currently 
evaluated as 0 percent (noncompensable) disabling.

4.  Entitlement to assignment of a higher disability 
evaluation for chronic inflammatory demyelinating 
polyradiculopathy of the left lower extremity as secondary to 
the service connected chronic inflammatory demyelinating 
polyradiculopathy of the right upper extremity, currently 
evaluated as 0 percent (noncompensable) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1982 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
for chronic inflammatory demyelinating polyradiculopathy of 
the extremities and assigned a 20 percent evaluation for 
chronic inflammatory demyelinating polyradiculopathy of the 
right upper extremity, and 0 percent evaluation for chronic 
inflammatory demyelinating polyradiculopathy of the other 
extremities secondary to the right upper extremity.

In April 1999, the veteran testified at a hearing in 
Cleveldand, Ohio before the undersigned member of the Board.

In light of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet.App. 119 (1999), the Board has construed the issue before 
it as first stated above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's chronic inflammatory demyelinating 
polyradiculopathy of the right upper extremity is manifested 
by no more than mild incomplete paralysis, neuritis of the 
musculospiral (radial) nerve.

3.  The veteran's chronic inflammatory demyelinating 
polyradiculopathy of the left upper extremity (minor) is 
manifested by mild incomplete paralysis, neuritis of the 
musculospiral (radial) nerve.

4.  The veteran's chronic inflammatory demyelinating 
polyradiculopathy of the right lower extremity is manifested 
by mild incomplete paralysis, neuritis of the sciatic nerve, 
to include marked hypesthesia on the right lateral foot and 
biopsy damage.

5.  The veteran's chronic inflammatory demyelinating 
polyradiculopathy of the left lower extremity right upper 
extremity is manifested by mild incomplete paralysis, 
neuritis of the sciatic nerve, to include hypesthesia of the 
left foot and toes.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
chronic inflammatory demyelinating polyradiculopathy of the 
right upper extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.120, 4.123, 4.124a, Diagnostic Code 
8614 (1998).

2.  The criteria for a compensable rating for chronic 
inflammatory demyelinating polyradiculopathy of the left 
upper extremity (minor) have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.120, 4.123, 4.124a, Diagnostic Code 8614 
(1998).

3.  The criteria for a compensable rating for chronic 
inflammatory demyelinating polyradiculopathy of the right 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.120, 4.123, 4.124a, Diagnostic Code 8620 
(1998).

4.  The criteria for a compensable rating for chronic 
inflammatory demyelinating polyradiculopathy of the left 
lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.41, 4.45, 4.120, 4.123, 4.124a, Diagnostic Code 8620 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to a rating in excess of 
20 percent for his service-connected chronic inflammatory 
demyelinating polyradiculopathy of the right upper extremity 
and compensable evaluations for chronic inflammatory 
demyelinating polyradiculopathy of the other extremities 
secondary to chronic inflammatory demyelinating 
polyradiculopathy of the right upper extremity.  This is an 
original claim placed in appellate status by a notice of 
disagreement (NOD) taking exception with the initial rating 
awards.  Accordingly, his claims must be deemed "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), and 
VA's duty to assist arises.  See Fenderson v. West, 12 
Vet.App. 119, 127 (U. S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  Fenderson, 12 Vet.App. at 125-127, 
citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings 
to be assigned "in the light of the whole recorded 
history").  This obligation was satisfied by the 
examinations described below, and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  

The RO has rated the veteran's chronic inflammatory 
demyelinating polyradiculopathy of the right upper 
extremities under Diagnostic Code 8513, and his chronic 
inflammatory demyelinating polyradiculopathy of the lower 
extremities under Diagnostic Code 8520, however, since the 
medical evidence indicates that the veteran's condition is 
sensory and not motor, the Board finds that the more 
appropriate diagnostic code is 8614 for incomplete paralysis, 
neuritis of the musculospiral (radial) nerve and 8620 for 
incomplete paralysis, neuritis of the sciatic nerve.

I.  Right upper extremity (major)

A May 1996 VA examination showed fists were made normally 
bilaterally, and fine movement of the fingers were 
bilaterally normal.  Dynamometer reading of the right grip 
was 74 lbs. of force and active movement against resistance 
was normal in the right shoulder and elbow.  The right wrist 
was 70 percent of normal dorsiflexion and palmar flexion and 
was associated with marked pain in the right wrist which 
radiated up the veteran's right arm to his shoulder.  
Position sense was normal in right hand and feet.  There was 
minor hypesthesia of the 3rd, 4th, and 5th fingers on the 
palmar surface also on the dorsum of the right hand and 
fingers.  The right upper arm was hypesthetic and the right 
forearm was also hypesthetic.  Reflexes in the upper 
extremities were hypoactive to absent bilaterally equal.  The 
diagnosis was neuropathy of the right brachial plexus, rule 
out carpal tunnel syndrome on the right.

A January 1997 VA outpatient treatment report shows possible 
superimposed carpal tunnel syndrome bilaterally.  The 
veteran's gait was normal and complained of chronic neck and 
right arm pain which sometimes spread to his legs.  The pain 
was fairly constant, but disappeared at time during rest and 
was exacerbated by movement.  VA hospitalization report dated 
February 1998 indicates pain reported as dull and at times 
burning and tingling.  The veteran underwent a nerve and 
muscle biopsy and a lumbar puncture.  The discharge diagnosis 
was rule out chronic inflammatory demyelinating 
polyneuropathy.  

A June 1998 VA examination showed no muscle atrophy noted, 
the right midbiceps measured 32.5 cm in circumference, and 
the right midforearm measured 29 cm in circumference.  
Abduction of both shoulders was bilaterally 0 to 120 degrees.  
Anterior flexion of the right shoulder was 0 to 130 degrees 
and there was no limitation of motion of either shoulder on 
internal rotation.  External rotation on the right was 0 to 
75 degrees, and both elbows were 0 to 160 degrees.  There was 
no limitation of motion of either wrist on pronation or 
supination, and no limitation of motion of ulnar deflection 
bilaterally with range of motion of radial deflection 0 to 80 
degrees.  Fists and fine movements of the fingers were made 
normally.  The veteran's pain in his right shoulder area was 
more than in his left.  Manometer reading of the right showed 
61 pounds of force and active movement strength against 
resistance was normal.  Reflexes in the right upper extremity 
were hypoactive and position sense was normal in the right 
hand.  The examiner noted hypesthesia of the right posterior 
shoulder area, hypesthesia of the right upper arm, posterior 
right forearm, and hypesthesia of the right hand in the 
hypothenar eminence, all fingers on the palmar surface, and 
dorsum of the right hand and fingers were hypesthetic.  The 
diagnosis was chronic inflammatory polyneuropathy involving 
both upper and lower extremities.  The examiner noted EMG 
evidence supported the diagnosis in spite of the negative 
muscle and nerve biopsy, and muscle weakness did not play as 
predominant a role as sensory changes did.  

In his RO hearing in March 1998, the veteran testified that 
he has pain 24 hours a day and sometimes the pain makes him 
unable to perform his job.  The veteran indicated that he 
uses a heating pad and sometimes the pain wakes him up.  The 
veteran testified that he works for a lawn service and missed 
a lot of work due to his disability.  He also testified to 
the same in his Travel Board hearing in April 1999 as well as 
his inability to pick up items.

Under Diagnostic Code 8614 neuritis with severe incomplete 
paralysis of the radial nerve of the major extremity warrants 
a 50 percent evaluation and severe incomplete paralysis of 
the radial nerve of the minor extremity warrants a 40 percent 
evaluation.  Moderate incomplete paralysis of the radial 
nerve of the major extremity warrants a 30 percent 
evaluation; moderate incomplete paralysis of the radial nerve 
of the minor extremity warrants a 20 percent evaluation.  
Mild incomplete paralysis of the radial nerve of the major or 
minor extremity warrants a 20 percent evaluation, mild 
incomplete paralysis warrants a 20 percent evaluation both 
major and minor. 

After reviewing the medical evidence of record, the Board 
concludes that a 20 percent rating for the veteran's chronic 
inflammatory demyelinating polyradiculopathy of the right 
upper extremity was appropriate.  The June 1998 VA 
examination showed: no atrophy of the upper right extremity; 
anterior flexion of the right shoulder was 0 to 130 degrees; 
there was no limitation of motion of the right shoulder on 
internal rotation; external rotation was 0 to 75 degrees; no 
limitation of motion of the wrist; fists and fine movements 
of the fingers were made normally; there was pain in the 
right shoulder area; hypesthesia of the right posterior 
shoulder area; hypesthesia of the right upper arm, posterior 
right forearm, and hypesthesia of the right hand in the 
hypothenar eminence, all fingers on the palmar surface, and 
dorsum of the right hand and fingers are hypesthetic.  
Overall, the Board concludes that the symptomatolgy more 
nearly approximates the criteria for a 20 percent disability 
evaluation under Diagnostic Code 8614.  

In reaching this decision, the Board has considered the 
benefit of the doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Left upper extremity (minor)

A May 1996 VA examination showed fists were made normally 
bilaterally and fine movements of the fingers were 
bilaterally normal.  Dynamometer reading of the left grip was 
93 lbs. of force and active movement against resistance was 
normal in the left upper extremity.  Position sense was 
normal in both hands, there was hypesthesia of the left 
thumb, and the left arm was normal to pain sensation.  
Reflexes in the upper extremities were hypoactive to absent 
bilaterally equal.

As noted above a January 1997 VA outpatient treatment report 
showed possible superimposed carpal tunnel syndrome 
bilaterally and in February 1998 the veteran was hospitalized 
and underwent a nerve and muscle biopsy and a lumbar 
puncture.  The discharge diagnosis was rule out chronic 
inflammatory demyelinating polyneuropathy.  

A June 1998 VA examination showed no muscle atrophy of either 
upper extremity, left midbiceps measured 30.5 cm in 
circumference, and the left midforearm measured 28 cm in 
circumference.  Anterior flexion of the left shoulder was 0 
to 152 degrees, no limitation of motion on internal rotation, 
and external rotation was 0 to 65 degrees.  There was no 
limitation of motion of either wrist on pronation or 
supination, and no limitation of motion of ulnar deflection 
bilaterally with range of motion of radial deflection 0 to 80 
degrees.  Fists and fine movements of the fingers were made 
normally.  It was noted that pain in the right shoulder area 
was more than on the left.  Manometer reading of the left 
grip was 44 lbs. of force and active movement strength 
against resistance was normal.  Reflexes in the left upper 
extremity were hypoactive to absent and position sense was 
normal in both hands.  The veteran was noted as having a 
hypesthesia of the proximal one-half of the left forearm and 
of the left thenar and hypothenar eminence, but not the 
palmar surfaces of the fingers.  The dorsum of the left hand 
and fingers were hypesthetic.  

In his March 1998 RO hearing the veteran testified that he 
had constant pain and was becoming weak and it was hard for 
him to lift equipment at work.  In his April 1999 Travel 
Board hearing, the veteran also testified to difficulty 
picking up objects.

The veteran has been assigned a 0 percent (noncompensable) 
rating for his chronic inflammatory demyelinating 
polyradiculopathy of the left upper extremity as secondary to 
chronic inflammatory demyelinating polyradiculopathy of the 
right upper extremity.  The medical evidence of record shows 
that the veteran's left upper extremity is his minor upper 
extremity.  In applying the law to the existing facts, the 
record demonstrates the requisite objective manifestations 
for a 20 percent disability evaluation for chronic 
inflammatory demyelinating polyradiculopathy of the left 
upper extremity (minor).  The June 1998 VA examination showed 
left shoulder pain, hypesthesia of the proximal one-half of 
the left forearm and of the left thenar and hypothenar 
eminence, and the dorsum of the left hand and fingers were 
hypesthetic.  The Board concludes that the symptomatology 
more nearly approximates the criteria for a 20 percent 
disability evaluation under Diagnostic Code 8614.  Thus, a 20 
percent rating is warranted under 38 C.F.R. § 4.124a, 
Diagnostic Code 8614.

III.  Right lower extremity

The May 1996 VA examination found gait, posture, propulsion, 
balance and walking on toes and heels to be normal.  Active 
movement of the lower extremities was bilaterally normal and 
position sense was normal in both feet.  Lower extremities 
were normal to pain sensation.  

A January 1997 VA outpatient treatment report showed the 
veteran's gait as normal and he complained of chronic neck 
and right arm pain, which sometimes spread to his legs.  The 
February 1998 VA hospitalization report showed complaints of 
pain and sensory changes spreading to lower extremities, but 
denied leg weakness and had no problem climbing stairs.  It 
was noted that the veteran underwent a nerve and muscle 
biopsy which he tolerated well.  The veteran also underwent a 
lumbar puncture.

The June 1998 VA examination indicated that the nerve and 
muscle biopsy results were normal as well as the lumbar 
puncture.  The right thigh measured 14 cm above the patella, 
it was 49 in circumference.  Gait, posture, propulsion and 
balance were normal.  The veteran had pain on walking on his 
toes and heels in the calves and thighs.  Range of motion and 
anterior flexion of the right hip was 0 to 42 degrees, 
extension was 0 to 28 degrees, and abduction 0 to 50 degrees.  
Range of motion of the right knee was 33 degrees to 105 
degrees, and right ankle 12 degrees dorsiflexion to 20 
degrees in sole flexion.  Patellar and Achilles' were 
bilaterally 1 to 2+ and equal.  Active movement strength 
against resistance in the right hip flexion was 70 percent or 
normal, extension normal.  Active movement in knees and both 
ankles bilaterally normal, and position sense was normal in 
both feet.  Hypesthesia was present in the right lower 
extremity and marked hypesthesia in the right lateral foot.  
The diagnosis noted biopsy damage to the right lower 
extremity of the lateral right foot, sensory in character.

In his March 1998 RO hearing, the veteran testified that he 
trips over his feet and his right leg was worse than the 
left.  The veteran also indicated that his legs have 
always been sore.  In his April 1999 Travel Board hearing, 
the veteran also described numbness in his legs and falling 
down stairs.  

The veteran has been assigned a 0 percent (noncompensable) 
rating for his chronic inflammatory demyelinating 
polyradiculopathy of the right lower extremity as secondary 
to chronic inflammatory demyelinating polyradiculopathy of 
the right upper extremity.  In applying the law to the 
existing facts, the record demonstrates the requisite 
objective manifestations for a 10 percent disability 
evaluation for chronic inflammatory demyelinating 
polyradiculopathy of the right lower extremity. 
Under Diagnostic Code 8620 neuritis with severe incomplete 
paralysis of the sciatic nerve and marked muscular atrophy 
warrants a 60 percent evaluation.  A 40 percent evaluation is 
warranted for moderately severe incomplete paralysis.  A 20 
percent evaluation is warranted for moderate incomplete 
paralysis and a 10 percent is warranted for mild incomplete 
paralysis.  The June 1998 VA examination showed hypesthesia 
of the right lower extremity and more marked hypesthesia of 
the right lateral foot as well as biopsy damage to the right 
lower extremity of the lateral foot described as sensory in 
nature.  The Board concludes that the symptomatology more 
nearly approximates the criteria for a 10 percent disability 
evaluation under Diagnostic Code 8620.  Thus, a 10 percent 
rating is warranted under 38 C.F.R. § 4.124a, Diagnostic Code 
8620.

IV.  Left lower extremity

As noted above the May 1996 VA examination found gait, 
posture, propulsion, balance and walking on toes and heels to 
be normal.  Active movement of the lower extremities was 
bilaterally normal and position sense was normal in both 
feet.  Lower extremities were normal to pain sensation.  And 
the January 1997 VA outpatient treatment report showed the 
veteran's gait as normal and complaints of chronic neck and 
right arm pain which sometimes spread to his legs.  The 
February 1998 VA hospitalization report showed complaints of 
pain and sensory changes 
spreading to lower extremities, but the veteran denied leg 
weakness and had no problem climbing stairs.  It was noted 
that the veteran underwent a nerve and 
muscle biopsy which he tolerated well.  The veteran also 
underwent a lumbar puncture.

The June 1998 VA examination showed the left thigh measuring 
49 cm in circumference, and the left midcalf was 39 cm in 
circumference.  Gait, posture, propulsion and balance were 
normal.  The veteran had pain on walking on his toes and 
heels in the calves and thighs.  Anterior flexion of the left 
hip was 0 to 42 degrees, extension 0 to 28 degrees, and 
abduction 0 to 50 degrees.  Range of motion of the left knee 
was 11 degrees to 112 degrees.  Left ankle was 9 degrees in 
dorsiflexion to 27 degrees in sole flexion.  Patellar and 
Achilles' were bilaterally 1 to 2+ and equal.  Active 
movement strength against resistance was normal in the left 
hip and active movement in both knees and ankles bilaterally 
normal.  Position sense was normal in both feet.  The 
examiner noted hypesthesia present in the left lower 
extremity and in the left foot and toes. 

As noted above in his March 1998 RO hearing, the veteran 
testified that he trips over his feet and his right leg was 
worse than the left.  The veteran also indicated that his 
legs have always been sore.  In his April 1999 Travel Board 
hearing, the veteran also described numbness in his legs and 
falling down stairs.  

The veteran has been assigned a 0 percent (noncompensable) 
rating for his chronic inflammatory demyelinating 
polyradiculopathy of the left lower extremity as 


secondary to chronic inflammatory demyelinating 
polyradiculopathy of the right upper extremity.  In applying 
the law to the existing facts, the record demonstrates the 
requisite objective manifestations for a 10 percent 
disability evaluation for chronic inflammatory demyelinating 
polyradiculopathy of the right lower extremity.  The June 
1998 VA examination showed hypesthesia present in the left 
lower extremity and in the left foot and toes as well as pain 
and numbness.  The Board concludes that the symptomatology 
more nearly approximates the criteria for a 10 
percent disability evaluation under Diagnostic Code 8620.  
Thus, a 10 percent rating is warranted under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8620.

V.  Extraschedular

Moreover, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that this service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although he has missed some work due to 
the disability, no marked interference with employment has 
been shown.  Under these circumstances, the Board finds that 
the circumstances of this case do not render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
chronic inflammatory demyelinating polyradiculopathy of the 
right upper extremity (major) is denied.

Entitlement to a 20 percent evaluation for chronic 
inflammatory demyelinating polyradiculopathy of the left 
upper extremity (minor) is granted.

Entitlement to a 10 percent evaluation for chronic 
inflammatory demyelinating polyradiculopathy of the right 
lower extremity is granted.

Entitlement to a 10 percent evaluation for chronic 
inflammatory demyelinating polyradiculopathy of the left 
lower extremity is granted. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

